In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-17-00382-CV

CCPA ENTERPRISES, INC. AND RICKEY          §    On Appeal from the 348th District Court
CONRADT, Appellants

                                           §    of Tarrant County (348-237051-09)
V.
                                           §    October 31, 2019
BEDFORD HOSPITALITY INVESTMENTS,
LLC D/B/A HOLIDAY INN - BEDFORD,           §    Opinion by Justice Kerr
Appellee

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that Appellants CCPA Enterprises, Inc. and Rickey

Conradt shall jointly and separately pay all of the costs of this appeal, for which let

execution issue.
SECOND DISTRICT COURT OF APPEALS


By _/s/ Elizabeth Kerr__________________
   Justice Elizabeth Kerr